DETAILED ACTION
The response filed on 10/25/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-38 were previously cancelled.
No claim(s) is/are amended or added.
Claims 39-63 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to address the outstanding rejection related to 35 USC § 112, therefore, the previous rejection is maintained.
Regarding claims 39 and 61-63, the Applicant has argued that, “The term “spectral resource” self-evidently means, to one of skill in the wireless communication arts, a resource in the electromagnetic spectrum in which a wireless communication system operates. That is, a resource in the frequency domain. The specification consistently describes a “spectral resource” in terms of a frequency or frequency range – most often, as a specific non-anchor carrier. “The spectral resource may be indicated in the frequency domain, e.g., as a center frequency, a subcarrier, a frequency range and/or one or more physical resource blocks (PRBs).” The specification thus consistently defines the “spectral resource,” an indication of which is transmitted by the MIB, as a resource in the frequency domain. Hence, the spectral resource recited in claims 39 and 61-63 must be interpreted as a carrier position, or carrier frequency, to which a UE can tune its receiver; a subcarrier; a frequency range; PRB; or the like. All of these are identifications of resources in the frequency domain. A subframe is not a frequency domain resource. Those of skill in the art understand that a subframe (including special subframes) refers to a temporal domain resource. Chen fails to teach or suggest the claimed spectral resource allocated to SIB, or that the MIB is indicative of the spectral resource relative to the anchor carrier.” (see Remarks on page 10-15).
In response to the Applicant's arguments, the Examiner respectfully disagrees because Chen teaches that MIB is transmitted on the carrier utilizing OFDMA symbols of subframe using (see ¶ [0045] [0133]). Since Chen teaches the subframe is using resource block (RBs) in the frequency domain to transmit the MIB, it meets the claim. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a carrier position, or carrier frequency, to which a UE can tune its receiver; a subcarrier; a frequency range; PRB; or the like. All of these are identifications of resources in the frequency domain) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, it is well known in the art that spectral resource is not only in frequency domain but also in time domain and space domain (see for example for evidence purpose only in Giannakis et al. see ¶ [0094], spectrum sensing is used to identify unused spectral resources in the frequency, time and space domain. Thus, spectral resources is not only in the frequency domain but also in time domain and space domain). Thus, the argument is not persuasive.
This Office action is made Final.

Claim Objections
Claims 48, 62 and 63 are objected to because of the following informalities:
Claim 48 recites the operator “/” in line 2. For clarity, it is suggested to change the operator “/” with a positively recited word or non-operator sign.
Claims 62 and 63 recite “executable” in line 4 respectively. Language that suggests or makes optional (i.e., executable) but does not require step to be performed or does not limit the 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 45 recites the limitation “the anchor channel” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 39-48 and 57-63 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0315752 A1) hereinafter “Chen” in view of Han et al. (US 2020/0396722 A1, along with Provisional Application No. 62/544,256) hereinafter “Han” further in view of Sridharan et al. (US 2018/0234169 A1) hereinafter “Sridharan”.

Regarding claims 39 and 62, Chen discloses Claim 39 of a method of transmitting system information for a time-division duplex (TDD) communication in a radio access network (RAN) (see FIG. 3; see ¶ [0065] [0128], broadcasting/transmitting system information in a TDD configuration), and Claim 62 of a device for transmitting system information for a time-division duplex (TDD) communication in a radio access network (RAN) (see FIG. 11, a base station; see ¶ [0065] [0101] [0128], broadcasting/transmitting system information in a TDD configuration), the device comprising: processing circuitry; memory containing instructions executable by the processing circuitry (see FIG. 11; see ¶ [0103-04], the base station includes a processor and memory), the method comprising:
(see FIG. 3, step 315; see ¶ [0045] [0066-67], a base station broadcasts/transmits a master information block (MIB) on the carrier to UE and MIB comprises one field for a special subframe/spectral resource and one field for SIB location field which is indicative of subframe options for SIB1; in addition see ¶ [0045] [0133], MIB transmitted on PBCH/carrier and utilize OFDMA symbols of subframe using resource block (RBs) in the frequency domain);
transmitting the SIB on the spectral resource indicated in the MIB (see FIG. 3; see ¶ [0068], base station transmits system information block (SIB1) in a shared channel based on the MIB; in addition see ¶ [0045], MIB may include fields indicative of a SIB and utilize OFDMA symbols using RBs in the frequency domain).
Although Chen discloses transmitting MIB on the carrier and SIB in the shared channel, but does not explicitly disclose transmitting MIB on an anchor carrier and SIB on a non-anchor carrier.
However, Han discloses transmitting a master information block (MIB) on an anchor carrier of the TDD communication in the RAN (see Page 20, lines 6-7, the anchor carrier carrying the MIB-NB),
wherein the spectral resource includes a non-anchor carrier that is used for the transmission of the SIB, the non-anchor carrier being different from the anchor carrier (see Page 20, lines 3-4, SIB1-NB can be transmitted on non-anchor carrier indicated by the MIB-NB).
(Han: see Page 20, lines 11-13).
Chen does not explicitly disclose no primary or secondary synchronization signal is transmitted on the non-anchor carrier.
However, Sridharan discloses wherein no primary or secondary synchronization signal is transmitted on the non-anchor carrier (see ¶ [0078], narrowband carriers that do not provide synchronization (i.e., primary or secondary synchronization signal) referred to as narrowband non-anchor carriers i.e., no primary or secondary synchronization signal is transmitted on the non-anchor carrier).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide no primary or secondary synchronization signal is transmitted on the non-anchor carrier as taught by Sridharan, in the combined system of Chen and Han, so that it would provide network performance advantages by coordination between base stations for selecting non-anchor carrier (Sridharan: see ¶ [0078], lines 14-16).

Regarding claim 40, the combined system of Chen, Han and Sridharan discloses wherein the MIB is indicative of whether the spectral resource is on the anchor carrier or on a carrier other than the anchor carrier (Chen: see ¶ [0045] [0066-67], MIB comprises one field for a special subframe/spectral resource and Han: see Page 20, lines 6-7, the anchor carrier carrying the MIB-NB).

Regarding claim 41, the combined system of Chen, Han and Sridharan discloses wherein the MIB includes at least one parameter value that is indicative of the spectral resource (Chen: see ¶ [0045] [0066-67], MIB comprises one field for a special subframe/spectral resource).

Regarding claim 42, the combined system of Chen, Han and Sridharan discloses wherein the MIB is indicative of the spectral resource in terms of physical resource blocks (PRBs) (Chen: see ¶ [0045] [0066-67], MIB comprises one field for a special subframe/spectral resource in resource blocks).

Regarding claim 43, the combined system of Chen, Han and Sridharan discloses further comprising transmitting initial synchronization signals on the anchor carrier for the TDD communication in the RAN (Chen: see FIG. 3; see ¶ [0064-65], base station broadcasts/transmits synchronization signals for TDD configuration and Han: see Page 9, lines 13-14, NPSS and NSSS can both on the anchor carrier).

Regarding claim 44, the combined system of Chen, Han and Sridharan discloses wherein transmissions on the anchor carrier are governed by an uplink-downlink configuration of the TDD communication in the RAN (Chen: see ¶ [0043], UL-DL configurations in TDD frames and Han: see Page 20, lines 6-7, the anchor carrier carrying the MIB-NB; see Page 19, lines 1-2, TDD UL-DL configuration is indicated by MIB-NB).

Regarding claim 45, the combined system of Chen, Han and Sridharan discloses further comprising selectively transmitting and receiving payload data on the anchor channel according the uplink-downlink configuration of the TDD communication in the RAN (Chen: see ¶ [0052], MIB have a defined payload size for payload data and Han: see Page 20, lines 6-7, the anchor carrier carrying the MIB-NB; see Page 19, lines 1-2, TDD UL-DL configuration is indicated by MIB-NB).

Regarding claim 46, the combined system of Chen, Han and Sridharan discloses wherein the TDD communication in the RAN is a narrowband (NB) radio communication involving NB devices (Chen: see ¶ [0050] [0085], enable for narrowband operation and Han: see Page 2, lines 23-24, TDD support for narrowband communications and Sridharan: see ¶ [0002], a narrowband time-division duplex (TDD) frame structure for narrowband communications).

Regarding claim 47, the combined system of Chen, Han and Sridharan discloses wherein the RAN further provides radio access to mobile broadband (MBB) devices for a MBB communication in a MBB system bandwidth of the RAN (Chen: see ¶ [0128], implement a radio technology such as Ultra Mobile Broadband (UMB) and Sridharan: see ¶ [0004], 5G NR is part of a continuous mobile broadband evolution); and
(Chen: see ¶ [0128], implement a radio technology such as Ultra Mobile Broadband (UMB) and Sridharan: see ¶ [0004], 5G NR is part of a continuous mobile broadband evolution).

Regarding claim 48, the combined system of Chen, Han and Sridharan discloses wherein the NB system bandwidth encompasses at least the anchor carrier and/or the non-anchor carrier (Chen: see ¶ [0050] [0085], enable for narrowband operation and Han: see Page 2, lines 23-24, TDD support for narrowband communications; see Page 20, lines 6-7, the anchor carrier carrying the MIB-NB and Sridharan: see ¶ [0002], a narrowband time-division duplex (TDD) frame structure for narrowband communications).

Regarding claim 57, the combined system of Chen, Han and Sridharan discloses wherein the at least one of the anchor carrier of the NB communication is located within the MBB system bandwidth (Chen: see ¶ [0128], implement a radio technology such as Ultra Mobile Broadband (UMB) and Han: see Page 20, lines 6-7, the anchor carrier carrying the MIB-NB and Sridharan: see ¶ [0004], 5G NR is part of a continuous mobile broadband evolution).

Regarding claim 58, the combined system of Chen, Han and Sridharan discloses wherein at least one of the spectral resource used for transmitting the SIB of the NB communication is located within the MBB system bandwidth (Chen: see ¶ [0045] [0066-67], MIB comprises one field for a special subframe/spectral resource and one field for SIB location field which is indicative of subframe options for SIB1; see ¶ [0128], implement a radio technology such as Ultra Mobile Broadband (UMB) and Sridharan: see ¶ [0004], 5G NR is part of a continuous mobile broadband evolution).

Regarding claim 59, the combined system of Chen, Han and Sridharan discloses wherein the MIB is indicative of whether the spectral resource used for transmitting the SIB is arranged in a physical resource block (PRB) adjacent to a lower-frequency edge or a higher-frequency edge of a PRB used by the anchor carrier (Chen: see ¶ [0045-46] [0068], MIB transmitted on PBCH and use the middle 6 resource blocks and TDD MIB includes fields indicative of a special subframe configuration or a SIB1 location and SIB1 transmitted in the fifth subframe of every eighth frame and Han: see Page 20, lines 6-7, the anchor carrier carrying the MIB-NB).

Regarding claim 60, the combined system of Chen, Han and Sridharan discloses wherein the MIB is indicative of a subframe used on the anchor carrier for transmitting the SIB (Chen: see ¶ [0045-46] [0068], TDD MIB includes fields indicative of a special subframe configuration or a SIB1 location and Han: see Page 20, lines 6-7, the anchor carrier carrying the MIB-NB).

Regarding claims 61 and 63, Chen discloses Claim 61 of a method of receiving system information for a time-division duplex (TDD) communication in a radio access network (RAN) (see FIG. 3; see ¶ [0065] [0128], UE receiving system information in a TDD configuration), and Claim 63 of a device for receiving system information for a time-division duplex (TDD) (see FIG. 7, a UE; see ¶ [0065] [0084] [0128], broadcasting/transmitting system information in a TDD configuration), the device comprising: processing circuitry; memory containing instructions executable by the processing circuitry (see FIG. 7; see ¶ [0086-87], the UE includes a processor and memory), the method comprising:
receiving a master information block (MIB) on a carrier of the TDD communication in the RAN, the MIB being indicative of a spectral resource allocated to a system information block (SIB) of the TDD communication in the RAN, wherein the MIB is indicative of the spectral resource relative to the carrier (see FIG. 3, step 315; see ¶ [0045] [0066-67], a base station broadcasts/transmits a master information block (MIB) on the carrier to UE and MIB comprises one field for a special subframe/spectral resource and one field for SIB location field which is indicative of subframe options for SIB1; in addition see ¶ [0045] [0133], MIB transmitted on PBCH/carrier and utilize OFDMA symbols of subframe using resource block (RBs) in the frequency domain);
receiving the SIB on the spectral resource indicated in the MIB (see FIG. 3; see ¶ [0068], base station transmits system information block (SIB1) in a shared channel based on the MIB; in addition see ¶ [0045], MIB may include fields indicative of a SIB and utilize OFDMA symbols using RBs in the frequency domain).
Although Chen discloses receiving MIB on the carrier and SIB in the shared channel, but does not explicitly disclose receiving MIB on an anchor carrier and SIB on a non-anchor carrier.
However, Han discloses receiving a master information block (MIB) on an anchor carrier of the TDD communication in the RAN (see Page 20, lines 6-7, the anchor carrier carrying the MIB-NB),
(see Page 20, lines 3-4, SIB1-NB can be transmitted on non-anchor carrier indicated by the MIB-NB).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide transmitting MIB on an anchor carrier and SIB on a non-anchor carrier as taught by Han, in the system of Chen, so that it would provide that there is no need for explicit indication of the non-anchor carrier for SIB1-NB transmission using the offset between the anchor carrier and the non-anchor (Han: see Page 20, lines 11-13).
Chen does not explicitly disclose no primary or secondary synchronization signal is transmitted on the non-anchor carrier.
However, Sridharan discloses wherein no primary or secondary synchronization signal is transmitted on the non-anchor carrier (see ¶ [0078], narrowband carriers that do not provide synchronization (i.e., primary or secondary synchronization signal) referred to as narrowband non-anchor carriers i.e., no primary or secondary synchronization signal is transmitted on the non-anchor carrier).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide no primary or secondary synchronization signal is transmitted on the non-anchor carrier as taught by Sridharan, in the combined system of Chen and Han, so that it would provide network performance advantages by coordination between base stations for selecting non-anchor carrier (Sridharan: see ¶ [0078], lines 14-16).

Allowable Subject Matter
Claims 49-56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant’s disclosure.
Giannakis et al. (US 2014/0211644 A1) entitled: “Robust Parametric Power Spectral Density (PSD) Construction”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462